
	

113 HR 5704 IH: Master Teacher Corps Act
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5704
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Mr. Holt introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend title II of the Elementary and Secondary Education Act of 1965 to establish a Master
			 Teacher Corp program.
	
	
		1.Short titleThis Act may be cited as the Master Teacher Corps Act.
		2.FindingsThe Congress finds as follows:
			(1)As stated in The Heart of the Matter, a report published by the American Academy of Arts and
			 Sciences, our need for a broadly literate population is more urgent than
			 ever.
			(2)As citizens, we need to absorb an ever-growing body of information and to assess the sources of
			 that information.
			(3)As workers, we need to adapt to an ever-accelerating rate of technological change and to reflect on
			 the implications of these changes.
			(4)As members of a global community, we need to look beyond our borders to communicate and interact
			 with individuals from societies and cultures different from our own.
			(5)As a Nation, we need to provide an educational foundation for our future stability and
			 prosperity—drawing on all areas of knowledge.
			(6)Good teachers matter. Students with highly skilled teachers can gain an additional year’s worth of
			 learning compared to their peers in other classrooms. Moreover, having an
			 effective teacher for three to four years in a row can erase the
			 income-based achievement gap.
			(7)Attrition among new teachers is exceptionally high. As many as 50 percent of new teachers leave
			 within
			 their first five years teaching. Moreover, many of those leaving are the
			 highly performing new teachers.
			(8)Short-term, in-service professional development has not been found to be effective. Rather,
			 successful professional development is extensive, sustained, focused on
			 content, and embedded in the day-to-day work of teachers.
			(9)Teacher induction and mentoring programs increase job satisfaction and retention among new
			 teachers. Furthermore, research shows that additional young people would
			 consider teaching if the profession offered more opportunities for
			 advancement and collaboration.
			(10)Programs that provide teachers with opportunities to lead and grow, and to be recognized and
			 compensated for their leadership, are key to keeping talented teachers in
			 the classroom.
			(11)A Master Teacher Corps will provide schools a way to use their human capital to improve student
			 achievement by providing their best teachers with an opportunity to share
			 best practices and support other teachers.
			3.Master teacher corps
			(a)In generalPart A of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.)
			 is amended by adding at the end the following:
				
					6Master teacher corps
						2161.DefinitionIn this subpart, the term eligible entity means—
							(1)a consortium of—
								(A)2 or more local educational agencies;
								(B)2 or more State educational agencies; or
								(C)2 or more local educational agencies and 1 or more State educational agencies; acting in
			 partnership with
								(2)1 or more—
								(A)institutions of higher education; or
								(B)nonprofit organizations with a demonstrated record of success in preparing or improving the
			 effectiveness of teachers.
								2162.Grants authorized
							(a)In generalThe Secretary shall establish a Master Teacher Corps program by awarding, on a competitive basis, 1
			 or more grants of not less than $10,000,000 each to eligible entities to
			 establish the program in accordance with section 2164.
							(b)Duration of grantA grant awarded under this subpart shall be for a period of not more than 5 years.
							(c)Matching requirement
								(1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this subpart
			 shall provide, from non-Federal sources, an amount equal to not less than
			 30 percent of the amount of the grant, which may be provided in cash or
			 in-kind, to carry out the activities supported by the grant.
								(2)Exception
									(A)In generalThe Secretary may waive the 30 percent matching requirement under paragraph (1) for an eligible
			 entity that the Secretary determines is unable to meet such requirement.
			 The Secretary shall set a matching requirement for such eligible entities
			 according to the sliding scale described in subparagraph (B).
									(B)Sliding scaleThe amount of a match under subparagraph (A) shall be established based on a sliding fee scale that
			 takes into account—
										(i)the relative poverty of the population to be targeted by the eligible entity; and
										(ii)the ability of the eligible entity to obtain such matching funds.
										(3)ConsiderationThe Secretary shall not consider an eligible entity's ability to match funds when determining which
			 eligible entities will receive grant awards under this subpart.
								(d)Administrative expensesEach eligible entity receiving funds under this subpart for a fiscal year may use not more than 5
			 percent of such funds for the cost of administering this subpart.
							2163.Application
							(a)In generalAn eligible entity desiring a grant under this subpart shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the
			 Secretary may require.
							(b)ContentsAn application submitted under this section shall include—
								(1)a description of the Master Teacher Corps program that the eligible entity intends to carry out,
			 including the number of Corps members the entity intends to select, the
			 intended distribution of subjects and grade levels taught, the geographic
			 and economic characteristics of the local educational agencies that are
			 part of the eligible entity;
								(2)a description of the types of activities and responsibilities with which the corps members will be
			 involved, which—
									(A)shall include—
										(i)roles around school, local educational agency, or State policymaking;
										(ii)mentoring and supporting beginning teachers within subject area;
										(iii)sharing best practices and resources;
										(iv)networking of master teachers; and
										(v)support for master teachers; and
										(B)may not include typical building administrator roles that are not related to teacher development or
			 student achievement;
									(3)a description of strategies the applicant will use to measure impact, such as observations,
			 learning objectives, and student achievement data.
								(4)a description of the roles and responsibilities that each higher education or nonprofit institution
			 will have with the eligible entity.
								(5)a clear plan for research-based professional development that includes instruction regarding—
									(A)mentoring and supporting adults;
									(B)opportunities to improve knowledge of content area;
									(C)opportunities to learn how to analyze data in ways that can impact instruction; and
									(D)instructional leadership training;
									(6)an explanation of how master teachers will be afforded dedicated time, authority, and resources to
			 fulfill requirements, and how other teachers will be afforded time to
			 interact with master teachers, since master teachers may have hybrid roles
			 teaching part-time and engaging in master teacher responsibilities
			 part-time;
								(7)a demonstration that the entity has sufficient capacity to carry out the activities described in
			 the application and measure the impact of the program; and
								(8)a description of how the grant funds will be financially managed.
								(c)Criteria for awarding grantsThe Secretary shall award grants under this subpart on the basis of merit considering, at a
			 minimum, the following:
								(1)The extent to which the local educational agencies that are part of the eligible entity are
			 committed to integrating the program into existing school, local
			 educational agency, State, and regional structures.
								(2)The quality of the proposed professional development, corps member activities, and leadership roles
			 for master teachers.
								(3)The capacity of the eligible entity to effectively carry out the program.
								(4)Proposed logistical and scheduling measures that will allow for master teachers to participate.
								(5)The diversity of proposed grade levels, subjects, content areas, and skill sets covered by the
			 types of teachers proposed to be selected for the corps.
								(6)The geographic and economic diversity of schools proposed to participate in the applicant’s
			 program.
								(7)The extent that various stakeholders, including teachers, school leaders, administrators, were
			 involved in the process of creating the structure for a master teacher
			 corps in the application.
								2164.Required uses of funds
							(a)In generalAn eligible entity receiving a grant under this subpart shall use grant funds for the following:
								(1)Selecting teachers into the Master Teachers Corps.
								(2)Financially compensating corps members.
								(3)Providing research-based professional development.
								(4)Assisting with coordination of instructional leadership, mentorship, training, and coaching roles
			 of corps members, includes hiring substitute teachers to fill the role of
			 the master teacher if the teacher is working with other teachers.
								(5)Facilitating efforts for master teachers to be involved in policy decisions at the local
			 educational agency, State, and regional levels.
								(6)Defraying school and local educational costs associated with corps members fulfilling their
			 responsibilities.
								(7)Tracking the effectiveness and impact of the program.
								(8)Supporting other activities that advance the purpose of this subpart.
								(b)Selecting members of the Master Teacher Corps
								(1)Selection criteria for corps members
									(A)ExperienceCorps members must have at least 5 years of full-time experience as a public or private elementary
			 or secondary school teacher.
									(B)RatingsCorps members must have earned the highest rating on their State- or locally-developed evaluations
			 for a majority of their teaching years prior to their application to be
			 part of the corps.
									(C)Other criteriaCorps members will be selected based on the teacher’s—
										(i)ability to improve and enhance student achievement;
										(ii)ability to focus on individual student learning needs and tailor instruction to those needs;
										(iii)ability to address adult learners in professional development;
										(iv)ability to successfully collaborate with teachers, school leaders, and staff;
										(v)skill in promoting teacher reflection through formative assessment processes, including using
			 evidence of student learning and student practice;
										(vi)strong interpersonal and oral and written communication skills;
										(vii)record of leadership in the teacher’s school;
										(viii)participation in student extracurricular activities and professional and school outreach
			 activities;
										(ix)record of teaching students not on grade level or not on track to graduate college- and
			 career-ready; and
										(x)measurable ability using various indicators, including National Board Certification, assessments of
			 content knowledge and pedagogical skills, and practical professional
			 experience outside of the classroom (such as previous work in a
			 content-related industry).
										(2)Overall corps membership requirementsAn eligible entity receiving a grant under this subpart shall ensure that not more than 20 percent
			 of the teachers who teach in the participating area are members of the
			 Corps.
								(3)ProhibitionA local educational agency shall not change the status of a teacher from full-time to part-time if
			 that teacher becomes a corps member and is teaching while simultaneously
			 fulfilling the responsibilities of a corps member.
								(4)Participation of private school teachersAn eligible entity may select teachers who teach at private schools in the participating area to be
			 members of the Master Teacher Corps, except that—
									(A)a private school teacher must meet the same requirements and accountability standards as a public
			 school teacher; and
									(B)a private school teacher is not eligible to receive monetary compensation under subsection (c) and
			 their school is not eligible to receive funds to defray the costs
			 associated with affording the teacher time to fulfill the teacher’s duties
			 as a Corps member.
									(c)Compensation
								(1)In generalAn eligible entity receiving a grant under this subpart shall use grant funds to provide
			 compensation to each teacher who is selected and serves as a member of the
			 Master Teacher Corps, in recognition of the teacher's teaching
			 accomplishments, leadership, and increased responsibilities, which amount
			 shall—
									(A)supplement, and not supplant, the teacher's base salary; and
									(B)be equal to $10,000 per year for each year the teacher serves as a member of the Corps;
									(2)Withholding compensation for noncompliance
									(A)Monitoring complianceEach eligible entity that receives a grant under this subpart shall monitor whether each teacher
			 the entity selects to be a member of the Master Teacher Corps is in
			 compliance with the Corps member requirements.
									(B)Withholding paymentA teacher selected to be a member of the Master Teacher Corps may not receive the additional
			 compensation provided for a school year to the eligible entity if—
										(i)the entity finds the teacher not in compliance with the Corps member requirements and the entity
			 determines the teacher should no longer be a member of the Corps for such
			 year; or
										(ii)the teacher withdraws during such year from membership in the Corps without an accepted excuse, as
			 determined by the eligible entity.
										2165.Reports and evaluation
							(a)Reports to the SecretaryEach eligible entity receiving a grant under this subpart shall provide an annual report to the
			 Secretary that—
								(1)summarizes the activities assisted under the grant and program outcomes; and
								(2)includes, with respect to each member of the Master Teacher Corps, the following:
									(A)The name of the member.
									(B)The school at which the member teaches and the location of such school.
									(C)The subject or skill area the teacher teaches.
									(D)The grade level the teacher teaches.
									(b)IES EvaluationThe Secretary, acting through the Director of the Institute of Education Sciences, shall—
								(1)evaluate the implementation and impact of the program under this subpart, particularly with regard
			 to the program’s success in achieving the goals of this subpart;
								(2)identify successes, best practices, and areas for improvement; and
								(3)disseminate findings from the evaluation and make the findings publicly available.
								(c)Reports to CongressNot later than 4 years after the establishment of the program under this chapter, and not later
			 than 2 years thereafter, the Secretary shall prepare and submit to the
			 Committee on Education and the Workforce and the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation and the Committee on Health,
			 Education, Labor, and Pensions of the Senate, a report that summarizes—
								(1)the activities assisted under the program under this chapter;
								(2)the outcomes of the program; and
								(3)any recommendations regarding changes to, the termination of, or the continuation and expansion of
			 the program..
			(b)FundingSection 2103 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603) is amended by
			 adding at the end the following:
				
					(c)Master teacher corpsOf the amount appropriated under subsection (a), the Secretary shall set aside such sums as may be
			 necessary to carry out subpart 6..
			(c)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended
			 by inserting after the item relating to section 2151 the following:
				
					
						Subpart 6—Master Teacher Corps
						Sec. 2161. Definition.
						Sec. 2162. Grants authorized.
						Sec. 2163. Application.
						Sec. 2164. Required uses of funds.
						Sec. 2165. Reports and evaluation..
			4.ConstructionThis Act shall not be construed to increase the amount of appropriations that are authorized to be
			 appropriated for any fiscal year.
		
